Citation Nr: 1133787	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  10-00 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to October 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has asbestosis that is attributable to military service.


CONCLUSION OF LAW

The Veteran has asbestosis that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that he has asbestosis related to his service aboard the U.S.S. Algol and the USS Wantuck while serving in the Navy.  

The Veteran's personnel records show that he served as a Boilerman while on active duty in the Navy.  The records also show that he served aboard the USS Algol and the USS Wantuck during his active duty.  

VA outpatient treatment reports dated from May 2006 to September 2009 show a diagnosis of and treatment for asbestosis.  

At a VA examination in February 2009 the Veteran reported that he was diagnosed with asbestosis in 2004 or 2005 after a routine chest x-ray revealed a "spot" on his lungs.  He indicated that he was referred to a pulmonologist for a computed tomography (CT) scan of the chest and thereafter diagnosed with asbestosis.  The examiner reviewed a November 2008 CT scan of the thorax performed at VA which revealed bilateral calcified pleural plaques and bi-basilar scarring with emphysematous changes.  The examiner diagnosed the Veteran with asbestosis.  The examiner was unable to resolve the question of whether the Veteran's asbestosis was due to or a result of exposure to asbestos while on active duty.  The examiner indicated that it was highly probable that the Veteran was exposed to asbestos while on active duty.  The examiner was unable to make a determination as to whether the Veteran's asbestosis resulted from three to four years in a boiler room in service or from forty-nine years in post-service construction work.

Associated with the claims file is statement from M. Crowley, D.O., of the Clermont Medical Center dated in July 2011.  Dr. Crowley indicated that the Veteran had been a patient of Clermont Medical Center for many years and had documentation in his chart of exposure to asbestos while in the Navy.  Dr. Crowley stated that the Veteran had evidence of asbestosis on chest x-ray and CT scan of the thorax.  Dr. Crowley opined that it was at least as likely as not that asbestosis was related to the Veteran's military service as a boiler tender.  Dr. Crowley noted that the Veteran worked in construction after his military service but had no known asbestos exposure and had never lived in a home with asbestos.  

At a hearing before the Board in July 2011, the Veteran testified that he had to clean pipes and boiler tubes without face protection while on active duty.  He stated that a boiler tube exploded in 1954 while he was on water watch and he had to shut the boilers down while steam was escaping the faulty boiler tube.  He testified that he had to clean up the boiler room after new insulation was installed while fans were blowing debris around him.  The Veteran reported that he worked as a laborer in construction following service but did not work on any pipefitting or installation of insulation while working in construction after service.  He testified that he had no known exposure to asbestos after his military service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010). 

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

VA has issued guidance for considering compensation claims based on exposure to asbestos.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular).  The information and instructions from the DVB Circular have been included in the VA Adjudication Procedure Manual, M21-1 (M21-1), Part VI, 7.21.  The guidelines provide that the latency period varies from 10 to 45 years or more between first exposure and development of the disease.  Also of significance is that an asbestos-related disease can develop from brief exposure to asbestos or from being a bystander.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  M21-1, part VI, para. 7.21(a)(1).  Those manual provisions are not substantive, but must be considered by the Board in adjudicating asbestos related claims.  VAOPGCPREC 4-2000 (2000); 65 Fed. Reg. 33,422 (2000).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in each issue shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

The current medical records show that the Veteran has a diagnosis of asbestosis based on diagnostic testing.  

Based on his service records, the Board finds that the Veteran was likely exposed to asbestos during his Naval service as a boilerman working onboard two different ships.  The record does not show that he had any significant asbestos exposure post-service.

While the VA examiner was unable to provide an opinion regarding whether the Veteran's asbestosis was due to or as a result of his military service, the examiner indicated that it was highly probable that the Veteran was exposed to asbestos in service.  Moreover, the Veteran's private physician, Dr. Crowley, opined that it was at least as likely as not that asbestosis was related to the Veteran's military service as a boiler tender.  

Thus, the record contains competent medical evidence of current asbestos-related pleural disease, asbestosis, and there is a competent medical opinion that exposure to asbestos in service caused his asbestosis.  The only other medical opinion diagnosed asbestosis and noted asbestos exposure in service, but did not provide a link between the current asbestosis and the inservice exposure.

When all of the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After reviewing the entire record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's asbestosis is related to asbestos exposure in service.

Accordingly, reasonable doubt is resolved in favor of the Veteran and the Board finds that the Veteran's current asbestosis is at least as likely as not related to inservice exposure to asbestos.  Therefore, service connection for asbestosis is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for asbestosis is granted.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


